DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 27, 2022 has been entered.
Claims 1-20 are pending in the application. Claim 20 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “…a cooling water temperature adjustment module that prevents decrease of the temperature of the cooling water to the abnormality determination reference temperature, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed…” which is required by the claim, is not present nor described in the written description.
Regarding claim 19, the limitation “…prevent decrease of the temperature of the cooling water to the abnormality determination reference temperature, when the temperature of the cooling water reaches the first reference temperature…” which is required by the claim, is not present nor described in the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta et al. (US PG Pub No. 2018/0112585), hereinafter “Kaneta”, in view of Wakahara et al. (US PG Pub No. 2002/0111734), hereinafter “Wakahara”.
Regarding claim 1, Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: a temperature detection module that detects the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68); an abnormality determination module that detects an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature at which warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference temperature (Abstract; paragraph 31).
Kaneta fails to disclose a cooling water temperature adjustment module that prevents decrease of the temperature of the cooling water to the abnormality determination reference temperature, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature.
However, Wakahara discloses a cooling water temperature adjustment module that prevents decrease of the temperature of the cooling water to the abnormality determination reference temperature, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature (Wakahara (paragraph 41, lines 3-10; paragraph 79, lines 14-22 and paragraphs 55 & 61)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kaneta by incorporating the teachings of Wakahara in order to employ a well-known procedure to determine if the engine has been warmed-up.
Regarding claim 2, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module executes one or both of a control for reducing heat release of the cooling water and a control for increasing heat generation of the engine (Fig. 5B; paragraphs 66-69).
Regarding claim 3, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein when the temperature of the cooling water is lower than the second reference temperature in a fuel cut control state, the cooling water temperature adjustment module halts a fuel cut control (Fig. 5B; paragraphs 71-74); (Wakahara (paragraphs 55 & 61)).
Regarding claim 4, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein when the temperature of the cooling water is lower than the second reference temperature in a fuel cut control state, the cooling water temperature adjustment module halts a fuel cut control (paragraphs 66-69).
Regarding claim 5, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein when the temperature of the cooling water is lower than the second reference temperature and a traveling mode of a vehicle is an electric vehicle mode, the cooling water temperature adjustment module starts driving of the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 6, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein when the temperature of the cooling water is lower than the second reference temperature and a traveling mode of a vehicle is an electric vehicle mode, the cooling water temperature adjustment module starts driving of the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 7, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 8, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 9, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 5, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 10, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 6, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 11, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 12, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 13, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 14, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 15, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 16, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 17, the modified invention of Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 18, the modified invention of Kanta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 19, the modified invention of Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: circuitry configured to detect the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68), detect an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature at which warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference temperature (Abstract; paragraph 31), and prevent decrease of the temperature of the cooling water to the abnormality determination reference temperature, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature (Fig. 5B; paragraphs 66-69); (Wakahara (paragraph 41, lines 3-10; paragraph 79, lines 14-22 and paragraphs 55 & 61)).
Regarding claim 20, the modified invention of Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: a temperature detection module that detects the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68); an abnormality determination module that detects an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature at which warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference temperature (Abstract; paragraph 31); and a cooling water temperature adjustment module that halts a fuel cut control for preventing temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature at which the warm-up of the engine is completed and thereafter decreases from the first reference temperature to fall below a second reference temperature in a fuel cut control state of the engine, wherein the second reference temperature is lower than the first reference temperature and higher than the abnormality determination reference temperature (Fig. 5B; paragraphs 66-69); (Wakahara (paragraph 41, lines 3-10; paragraph 79, lines 14-22 and paragraphs 55 & 61)).

Response to Arguments
Applicant’s remarks filed on September 27, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747